Citation Nr: 0100602	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-16 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
peroneal nerve paralysis, secondary to shell fragment wound, 
right hip with retained foreign bodies, right lateral and 
medial thigh, lower third, with damaged popliteal artery and 
vein, post-operative and asymptomatic muscle hernia.

2.  Entitlement to an evaluation in excess of 10 percent for 
keratolysis, pitting of feet, bilateral.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

During his July 1999 RO hearing, the veteran withdrew a claim 
of entitlement to a compensable rating for a left knee 
condition.  He said that he was satisfied with the 10 percent 
evaluation which was awarded during the pendency of the 
claim, but he disagreed with the effective date.  He 
contended that the rating should have been retroactive to the 
claim for service connection in November 1974.  The issue was 
then recharacterized as entitlement to an earlier effective 
date for the compensable evaluation, rather than entitlement 
to an increased (compensable) rating.  The RO issued a 
supplemental statement of the case issued in October 1999, 
and it indicated that consideration was given to 38 C.F.R. 
§ 3.157(b)(1), which provides that the date of an examination 
report may be accepted as the date of claim (the RO was 
referring to a VA examination report of July 1975).  The RO 
found, however, that there were no new physical findings 
specific to the left knee to warrant assignment of a 
compensable evaluation retroactive to July 1975.  The RO also 
stated that the veteran's July 1999 VA Form 9, on which the 
veteran first disagreed with the effective date rather than 
the issue as it had formerly been characterized (an increased 
rating), had to be interpreted as further clarification of 
his May 1999 notice of disagreement, rather than as a 
substantive appeal.  In other words, no substantive appeal 
was entered for entitlement to an earlier effective date.  
The veteran entered a substantive appeal with regard to an 
increased (compensable) rating, but that issue was withdrawn.  
The RO enclosed a VA Form 9 along with the supplemental 
statement of the case, and it informed the veteran in the 
text and in the notice letter that he was required to return 
the VA Form 9 or its equivalent within 60 days if he wished 
to perfect an appeal to the Board.  Because a substantive 
appeal is not associated with the claims file, the issue is 
not ready for appellate review.

The issue of entitlement to an evaluation in excess of 40 
percent for peroneal nerve paralysis, secondary to shell 
fragment wound, right hip with retained foreign bodies, right 
lateral and medial thigh, lower third, with damaged popliteal 
artery and vein, postoperative and asymptomatic muscle hernia 
will be discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's keratolysis, pitting of feet, bilateral, 
does not manifest more than exfoliation, exudation or 
itching, and does not involve an exposed surface or extensive 
area.


CONCLUSION OF LAW

The criteria for an entitlement to an evaluation in excess of 
10 percent for keratolysis, pitting of feet, bilateral, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes 7813, 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the continuation of the assigned 10 
percent evaluation for a skin condition on his lower 
extremities.  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is satisfied that no further assistance is required 
to fulfill the VA's duty to assist the veteran in development 
of his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection was established for the veteran's 
keratolysis of the feet in September 1975, and the RO 
assigned a 10 percent evaluation under Diagnostic Code 7813.  
Under 38 C.F.R. § 4.118, Codes 7807 through 7819 should be 
rated for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestation.  
The Code for eczema provides a 10 percent evaluation with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation is 
warranted with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation, 
the maximum allowable under the schedule, is warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Code 7806 (2000).

The veteran indicated during a VA examination in May 1998 
that his keratolysis originated from exposure to constant 
water and wetness in Vietnam.  He said that the condition of 
his feet was fairly stable at the time of examination, or 
that it was "possibly mildly worse" than it had been in the 
past.  He described "little bumps which look[ed] like water 
blisters," which he scratched.  The veteran described fluid 
leaking out of the lesions when he scratched them.  The 
lesions would then become dry.  Likewise, the skin on rest of 
his feet was dry, and it would peel and be replaced by new 
skin.  He said that he treated the condition with Mycelex 
ointment, which he bought over the counter.  He said that he 
wore boots constantly to give him support for a separate 
orthopedic condition.  Physical examination of the veteran's 
feet showed that the skin was very dry and flaky.  The 
examiner described an erythematous base.  The veteran had 
multiple circular areas that varied in size.  There were 
spots where the little blisters had taken place, and the 
veteran said that these itched.  The examiner diagnosed 
keratolysis, stable to mildly worse.

The veteran testified at his July 1999 hearing that he used 
lotion for his feet.  He said that spots on his feet would 
break out, and he would have blisters.  This caused 
irritation, and he had tried using rubbing alcohol or 
peroxide.  He also had used Lotramin, Desonex, and other 
salves.  He had never had any medication prescribed for the 
foot condition.  He said that the nails on his feet cracked 
easily, and that the salve given to him by the VA did not 
alleviate any of his symptoms.

After reviewing this medical evidence, the Board concludes 
that an evaluation in excess of 10 percent for the veteran's 
keratolysis, pitting of feet, is not warranted.  In this 
regard, the evidence does not show that the there is 
exudation.  The examination report from May 1998 shows that 
the veteran had fluid leak out of his lesions when he 
scratched them and the rest of his skin was dry, but the 
examiner stated that the keratolysis was stable to mildly 
worsened.  The Board recognizes that the veteran stated that 
his feet frequently itched, and he used salves on a regular 
basis.  The Board also recognizes that he treated the 
condition with various ointments, but the veteran also noted 
in his hearing testimony that there were no medications 
prescribed for the foot condition, and he did not attend the 
VA dermatology clinic.  The evidence does not show that there 
are "extensive" lesions; instead, it reflects that the 
veteran's keratolysis affects his feet alone.  In other 
words, there is no indication that the condition has spread 
to any other anatomical region.  Moreover, no evidence of 
record reflects that the veteran's keratolysis manifests 
marked disfigurement, as listed in the criteria for the 
higher evaluation.  In light of these factors, the Board 
finds that the criteria for an evaluation in excess of 10 
percent for the veteran's keratolysis have not been met.  The 
claim must therefore be denied.  

In making this determination, the Board has considered the 
applicability of the benefit-of-the-doubt rule, but because 
the preponderance of the evidence is against the claim, that 
doctrine will not be applied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
keratolysis, pitting of feet, bilateral, is denied.


REMAND

The veteran has also appealed the RO's decision to deny 
entitlement to an evaluation in excess of 40 percent for 
peroneal nerve paralysis, secondary to shell fragment wound, 
right hip with retained foreign bodies, right lateral and 
medial thigh, lower third, with damaged popliteal artery and 
vein, postoperative and asymptomatic muscle hernia.  Under 
38 C.F.R. § 4.55(a) (2000), a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  In this case, the veteran's injuries resulting 
from the grenade explosion in Vietnam were rated analogous to 
nerve damage, and he also has significant symptoms affecting 
his feet, including the inability to dorsiflex his right 
foot.  The record is unclear as to whether wound residuals of 
the right hip and thigh involve muscle as well as nerve 
injury.  Because any muscle damage rating may not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions, the Board has concluded that further development 
of the present case is required.  See 38 C.F.R. § 4.55(a) 
(2000).

Accordingly, this case is remanded for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination by the appropriate 
specialist.  The examiner should review 
the claims file prior to the examination, 
and perform all necessary tests and 
studies.  The examiner is requested to 
describe the nature and severity of all 
muscle and nerve damage resulting from 
the wound residuals of the right hip and 
thigh.  The examiner should further offer 
an opinion as to whether the muscles 
which were injured, if any, affect 
entirely different functions from the 
nerve injuries.

2.  The RO should then review the 
examination report and perform any 
corrective action, as required.  After 
the review is completed, the RO should 
consider whether a separate rating is 
warranted for any muscle damage as 
distinguished from neurological 
impairment.

If the benefits sought are not granted, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond before the case is returned.  The 
Board does not intimate any opinion as to the merits of any 
of the issue remaining in appellate status, either favorable 
or unfavorable, at this time.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with this matter.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



